United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF THE ARMY, CIVILIAN
PERSONNEL ADVISORY CENTER,
Fort McPherson, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1030
Issued: May 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2008 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ June 27, 2007 and January 31, 2008 decisions. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an emotional condition in the performance of duty; and (2) whether the Office properly
found that appellant abandoned her request for a hearing.
FACTUAL HISTORY
Appellant, a 51-year-old administrative support assistant, filed a Form CA-2 claim for
benefits based on an emotional condition on November 1, 2006. She stated that her supervisor,
Colonel Alfred Jones, subjected her to a pattern of harassment and intimidation, which
culminated on September 18, 2005 when he told her that she was not going to work out in her

position and attempted to hit her in the face. Appellant stated that as a result of this assault she
experienced swelling in her face due to a preexisting skin condition, heightened blood pressure,
an asthma attack, depression, anxiety and insomnia.
In a statement received by the Office on December 29, 2006, appellant alleged that in
August 2005 Colonel Jones became her supervisor; she had worked as the administrative support
assistant for 11 years and worked as a civilian with the Department of Defense for 21 years and
she had received annual monetary awards for exceptional performance. She alleged that when
Colonel Jones became her supervisor he immediately began to harass her with his intimidation or
insults on a daily basis. Colonel Jones would come into her office and stare at her very angrily,
but would not say anything. He would accuse her of not doing her work, after he had tasked it to
someone else to complete; he would threaten to write her up and make trouble for her, he would
sneak up behind her and yell at her, accusing her of stealing out of his office; Colonel Jones
would say he was going to make her life a living hell. Appellant also described a specific
incident occurred on September 18, 2005 which she stated:
“On or about September 18, 2005 Colonel Jones called me into his office for a
meeting. I didn’t feel comfortable being in his office, so I purposely left his door
open. I brought paper and pen to take notes, sat down in front of his desk as he
sat down behind his desk. He began by saying you are not going to work out in
this position. I asked why and he accused me of not being at work when I’m
supposed to be there, not at my desk during duty hours and not answering the
telephone. I told him that I was tired of him harassing her with all of these false
accusations. He told me that he had a witness and he got up and walked out. He
was gone a couple of minutes and returned without the witness. I stood up and
said I was going to file a complaint against him for his harassing me and that I
had had enough. Colonel Jones demanded in a very loud voice, ‘you get that
smirk off your face’ and then he reached across his desk and tried to strike me in
my face with his hand. At first I was in shock and disbelief. I had never seen an
officer act this way. I just remember being so frightened, I ran out of this office,
but by then my face had swollen and I was having a panic attack and I didn’t
know what to do. I remember Ms. Kristina Thompson (Supervisor, Health
Services) ... walking in the office asking me what was wrong with my face. I
remembered saying something like, ‘that man is crazy’ and left the office. I was
scared to death, I didn’t know what to do or who to talk to. My face was swollen
for (3) days.”
Appellant noted that following this incident Colonel Jones demanded that she return to
work immediately or he would place her on absent without leave (AWOL) and take her pay until
she returned to work.
By letter dated January 24, 2007, the Office advised appellant that she needed to submit
additional information in support of her claim. It asked her to describe in detail the employmentrelated conditions or incidents which she believed contributed to her emotional condition and to
provide specific descriptions of all practices, incidents, etc., which she believed affected her
condition.

2

In a January 12, 2006 report, received by the Office on February 26, 2007, Dr. Howard
Gould, Board-certified in psychiatry and neurology, stated:
“[Appellant] has been followed in our office since October 2005, for the diagnosis
of occupational problems and major depression, single episode, mild. She
describes conflict with her boss as a major source of depression. [Appellant]
reports the following: depressed mood, crying, irritability and anxiety. Her energy
is low, concentration poor and she has insomnia…. Due to the level of
[appellant’s] depression she was unable to perform her duties on her job.... [She] is
expected to return to work on January 16, 2006.
In a March 1, 2006 report, received by the Office on February 26, 2007, Dr. Reed Pitre, a
specialist in psychiatry, stated that he had completed a full psychiatric assessment of appellant.
He diagnosed depressive disorder and anxiety disorder, for which she was undergoing daily
treatment. Dr. Pitre noted that appellant had not worked since October 2005. Appellant
attempted to return to work in January 2006, but experienced an exacerbation of her symptoms
and went back on sick leave. Dr. Pitre related that appellant’s anxiety and stress led to
significant medical comorbidity with elevated blood pressure and urticaria related to her
relationship with her supervisor. He stated that currently appellant’s medical condition
prevented her from working due to debilitating panic and anxiety attacks, decreased focus,
concentration and memory due to clinical depression and associated insomnia leading to
decreased energy, increased irritability and anhedonia. Dr. Pitre noted that it was impossible to
accurately estimate when she will achieve partial or full recovery from her depressive and
anxiety symptoms, the majority of patients with her symptoms achieved remission of symptoms
within approximately four to six weeks.
Appellant submitted statements from several coworkers and family members, which were
received by the Office on February 27, 2007. These statements indicated that she had been a
stable, well-adjusted individual for many years until recently when she began to experience
problems at work which had a deleterious effect on her emotional state and well being. None of
these statements, however, contained a statement from someone who witnessed first-hand the
alleged September 18, 2005 assault on appellant on the part of Colonel Jones, appellant’s
supervisor or witnessed Colonel Jones engaging in harassment or abusive behavior toward
appellant.
The employing establishment submitted a copy of a May 25, 2006 memorandum from
Melissa Martinez, Esq., of the Judge Advocate General staff, written in response to appellant’s
Merit Systems Protection Board [MSPB] grievance. Ms. Martinez noted that appellant had been
removed from her position as an administrative support assistant for disciplinary reasons, effective
April 27, 2006, by Dr. Vicky Dunn, the employing establishment’s deputy chief of staff and chief
personnel director. Dr. Dunn, acting on Colonel Jones’ recommendations, removed appellant from
her position on April 12, 2006 on the grounds that she had taken unauthorized AWOL, failed to
follow supervisory instructions in requesting leave and failed to follow established leave
procedures. She asserted that appellant had taken excessive, often unapproved leave and had left
work for protracted periods without providing the required documentation that she had a medical
condition which needed treatment; appellant also allegedly failed to follow supervisory instructions
from Colonel Jones and other supervisors to provide such support for her absences.

3

The memorandum also rebutted appellant’s account of what transpired between her and
Colonel Jones after he became her supervisor. As she indicated, Colonel Jones informed her on
September 8, 2005 that he was changing her work schedule from one comprising 10 hours a day,
four days a week to one which required her to work a five-day, 8-hour per day, Monday thru
Friday schedule. In addition, the memorandum stated that Colonel Jones informed appellant in
October 2005 about the procedures for requesting leave in advance, as well as the sanctions she
would receive if she failed to follow these procedures. Appellant allegedly disregarded Colonel
Jones’ instructions and missed substantial periods of work without approved leave from
October 2005 until January 17, 2006, when she worked one day, then went AWOL again until the
effective date of her removal.1 Ms. Martinez asserted that, while appellant did submit some
medical information during this time, it was insufficient to explain her extended absences from
work and failed to address whether or not she was able to continue to work with a reduced
schedule and workload.2
The employing establishment also submitted a December 12, 2006 statement from
Dr. Dunn, who asserted that appellant was the first employee who had spoken negatively about
Colonel Jones in the six years she had been professionally associated with him. Dr. Dunn stated
that Colonel Jones was “a standout,” an understanding and empathetic administrator who had
achieved a 30-year record of highly distinguished and impeccable professional service. She
asserted that he had demonstrated excellent leadership ability in all of the positions in which he had
served, working effectively with people of all ranks and backgrounds, showing unconditional
support and fairness to subordinates and superiors and providing sound, practical advice to
employees whenever help was required. Dr. Dunn stated that Colonel Jones possessed excellent
communication skills and had the ability to advance his point of view and discuss issues in a
nonthreatening manner.
1

The memorandum notes that, on November 17, 2005, Colonel Jones submitted to appellant a Letter of Direction
(LOD) to report to work on November 28, 2005 or provide appropriate medical documentation to support her absence.
The LOD was issued to her due to her prolonged unauthorized absence and failure to provide acceptable medical
documentation of her medical conditions. Appellant received similar instructions to report to work from Colonel Jones
in an e-mail dated December 9, 2005; from Dr. Dunn in a January 5, 2006 e-mail, which emphasized the importance of
providing supporting medical information; and from Colonel Hickey, First Army Chief of Staff, in a February 17, 2006
letter, who told appellant that he did not believe it to be harassment for a supervisor to expect an employee to comply
with a requirement of the command, the Army or the Federal Government.
2

The memorandum noted that appellant submitted to Colonel Jones a September 20, 2005 report from Dr. Kenya
Anders, Board-certified in internal medicine, who stated that appellant was examined that day for a severe flare-up
of her chronic skin condition. Appellant attributed this to the increased stress in her work environment and stated
that it would not be wise for her to return to work. Dr. Anders also submitted five “verification of treatment” forms
with the following dates: September 20, 2005, which stated was seen for “shortness of breath, blood pressure and
hives” and contained a box checked “may resume work”; September 26, 2005, which listed no medical reason for
her appointment, but also contained a checked box indicating “may resume work” on September 29, 2005;
October 19, 2005, which indicated that appellant was under a physician’s care and would be in treatment three days
a week for three weeks and contained a checked box indicating that appellant “may resume work” on November 10,
2005; October 18, 2005, which listed no medical reason for her appointment and November 14, 2005, which
indicated that she was seen for “stress-related symptoms” and contained a checked box stating “may resume work.”
Ms. Martinez noted that appellant also submitted the January and March 2006 reports from Drs. Gould and Pitre, but
noted that neither of these physicians provided sufficient medical support for appellant’s prolonged absences from
work. Appellant ultimately settled the MSPB claim by agreement dated October 16, 2006. The agreement restored
appellant to her former position and settled the issues regarding leave and pay.

4

The employing establishment formally controverted appellant’s claim by letter to the
Office dated February 21, 2007. It rebutted appellant’s allegation that Colonel Jones tried to hit
her in the face during the counseling session which took place in Colonel Jones’ office on
September 13, 2005.3 The Office noted that appellant had submitted no evidence supporting her
allegations that an incident of this nature had occurred or that Colonel Jones had assaulted,
intimidated, insulted or harassed her. The employing establishment further noted that appellant
was resistant to Colonel Jones’ decision to change her work schedule. It attached copies of e-mails
from appellant in which she stated that the change would interfere with her outside work with a
ministry and that in any event she was planning on retiring in six months. The employing
establishment further related that, when Colonel Jones met with appellant in his office to discuss
and explain the schedule change, she became angry and combative. While Colonel Jones
dismissed appellant from his office due to her behavior, he denied that he yelled at her, accused her
of stealing or mistreated her or attempted to hit her. The employing establishment then reiterated
the contentions made against appellant in the MSPB grievance and noted that it had included a
copy of the MSPB settlement agreement, signed on November 15, 2006. The agreement provided
that appellant could be reinstated, exhaust her sick leave, apply for early retirement from federal
service and receive a $25,000.00 buyout if she agreed to file for retirement effective
August 31, 2006.4
The employing establishment submitted statements from three of appellant’s coworkers,
received by the Office on March 13, 2007. Each of these employees stated that they had been
associated with Colonel Jones for several years and attested that he was a highly professional, wellmannered, even-tempered administrator who treated his employees in a fair and reasonable
manner.
In a statement dated January 26, 2007, Colonel Jones reiterated the employing
establishment’s rebuttal of appellant’s contentions that he tried to hit or assault her or that he
engaged in a pattern of harassment, intimidation or discriminatory behavior toward her. He stated
that his initial interactions with appellant were cordial, civil and friendly. The problems began
when he sent a September 8, 2005 e-mail directing her to change her work schedule to one based

3

The Office noted that September 18, 2005, the date on which appellant alleged that she was assaulted by
Colonel Jones, was a Sunday. Appellant, therefore, was not at work on the date of the alleged assault. Nevertheless,
both appellant and Colonel Jones stated that a counseling session occurred in September 2005, the tone of which
became acrimonious.
4

The employing establishment also asserted that appellant filed an Equal Employment Opportunity (EEO) claim.
It stated that on the basis of his investigation the EEO examiner concluded that there was not a hostile, intimidating
or abusive work environment based on the evidence of record and that the preponderance of the evidence failed to
show that she was subjected to harassment. However, a copy of this EEO investigation is not included in the instant
record.

5

on an eight-hour, five days per week routine.5 Colonel Jones felt that his decision to change her
hours and her disagreement with that decision was the reason she changed her job performance and
attitude, which ultimately resulted in appellant shirking her responsibilities and job duties. He
noted that there had been no significant issues with her health, medical state and attitude or job
performance prior to that point. Colonel Jones stated that he scheduled a September 13, 2005
counseling session to discuss these issues with appellant; during this meeting he felt her attitude
was becoming more combative and argumentative and less receptive to his observations.6 He
denied appellant’s allegation that he moved from behind his desk, except to seek an appropriate
witness for the remainder of the counseling session. Colonel Jones stated that at no time during
this meeting did he raise his voice, use abusive or derogatory language or in any way communicate
a threat or attempt to assault or strike her. He noted that there was a coworker sitting right outside
his open office door who would have heard him had he engaged in such behavior, in addition to
seven other employees in a common, open cubicle area. Lastly, Colonel Jones reiterated previous
statements by the employing establishment that appellant stopped coming to work, went AWOL
and refused to follow proper procedures for requesting leave after the September 2005 meeting.
As a result of these actions he sent appellant a letter of direction to return to work on
November 17, 2005.
By decision dated June 27, 2007, the Office denied appellant’s claim on the basis that she
failed to establish any compensable factor of employment and thus fact of injury was not
established.
By letter dated July 16, 2007, appellant requested an oral hearing. On December 5, 2007
the Office sent a notice of hearing to appellant and provided procedural information regarding
the hearing. The notice stated that a hearing would be held on January 10, 2008 at 2:15 p.m.
Appellant did not appear at the hearing.

5

Colonel Jones noted that appellant disagreed with this change and asked him to “rethink it” before changing her
hours. He advised that appellant’s primary reason for disagreement was because of the work that she did with her
private business, which required her to travel on the weekends and left Monday as her only day off each week.
Appellant also asserted that her job was scheduled to be abolished within one year and that she was going to retire from
federal service. Colonel Jones responded that it could be 8 to 10 months or longer before the job was abolished and she
retired. Further, he had concluded based on his observation of activity at the worksite that the hours before 9:00 a.m.
and after 4:00 p.m. were extremely unproductive in terms of office functions and that appellant was not performing
certain duties outlined in her job description; this was also based on information she provided regarding her daily and
weekly tasks. Colonel Jones further stated that he was not insensitive to appellant’s concerns. However, as it was her
personal choice to have a second job, he could not factor that into decisions about what was best for the office and
about what constituted the most appropriate and productive use of her time to meet office and mission requirements.
These statements exchanged between Colonel Jones and appellant are documented in e-mails contained in the
instant record.
6

Colonel Jones stated that appellant told him she had been doing this job for a long time and that none of her other
bosses had a problem with any of her performance or the way she did her job. When he responded that his expectations
might be different from her previous supervisors and that he might have different requirements and interpretations of
how the office should run, appellant became insubordinate and disrespectful; she stared out the window and feigned
disinterest in my discussion, refusing to engage with me or answer questions. Colonel Jones stated that he ended the
meeting by telling her that he was quite surprised by her unreceptive attitude and that her behavior was not what he
would have expected from someone with her experience and years of service.

6

By decision dated January 31, 2008, the Office determined that appellant had abandoned
her request for a hearing.
LEGAL PRECEDENT -- ISSUE 1
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.7 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.8
The first issue to be addressed is whether appellant has established factors of employment
that contributed to her alleged emotional condition or disability. Where the disability results
from an emotional reaction to regular or specially assigned work duties or a requirement imposed
by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.9 On the other hand, disability is not covered where it results from an
employee’s fear of a reduction-in-force, frustration from not being permitted to work in a
particular environment or to hold a particular position, or to secure a promotion. Disabling
conditions resulting from an employee’s feeling of job insecurity or the desire for a different job
do not constitute a personal injury sustained while in the performance of duty within the meaning
of the Act.10
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to submit sufficient evidence to establish her
allegations that her supervisor engaged in a pattern of harassment, intimidation or discrimination.
Appellant’s assertions that Colonel Jones began mistreating her from the moment he became her
supervisor are unsubstantiated. Colonel Jones denied appellant’s allegations that she was treated
unfairly or subjected her to harassment. Appellant alleged that he gave her unreasonable
restrictions, job duties and expectations that had not been imposed by previous supervisors, but
failed to submit documentation to support these allegations. She also alleged that Colonel Jones
made accusatory statements and engaged in actions which she believed constituted harassment

7

See Debbie J. Hobbs, 43 ECAB 135 (1991).

8

See Ruth C. Borden, 43 ECAB 146 (1991).

9

Lillian Cutler, 28 ECAB 125 (1976).

10

Id.

7

and discrimination,11 but she provided no corroborating evidence or witness statements to
establish that the statements actually were made or that the actions actually occurred.
Appellant also alleged that Colonel Jones was hostile to her and spoke to her in a
condescending, intimidating, threatening offensive manner at the September 13, 2005 meeting,
but did not provide sufficient evidence to establish that she was harassed or treated in a
discriminatory manner.12
Mere perceptions of harassment or discrimination are not
compensable; a claimant must establish a basis in fact for the claim by supporting her allegations
with probative and reliable evidence.13 Colonel Jones stated that as part of his managerial
functions he had undertaken an efficiency review of the office. Based on his observations, he
concluded that appellant’s four-day weekly work schedule was geared to her personal interests,
i.e., her commitment to her second job with a ministry and was hindering her primary, overriding
responsibilities to the employing establishment. Colonel Jones noted that appellant’s work habits
and work schedule were undermining the overall productivity of the office and that she was not
performing certain duties outlined in her job description. He indicated that he scheduled the
September 13, 2005 counseling session as a constructive measure with the intent of improving
appellant’s performance as well as office productivity. Colonel Jones asserted that he changed
appellant’s schedule because it was in the best interests of the office and further mission
requirements; he denied that he had a personal agenda to harass and intimidate appellant or
terminate her from her position. While he conceded that the tone of the September 13, 2005
counseling session became tense and discordant, he denied that he intimidated or threatened
appellant or behaved in a confrontational manner at the hearing. Disciplinary matters consisting
of counseling sessions, discussions or letters of warning for conduct pertain to actions taken in an
administrative capacity and are not compensable as factors of employment.14 Regarding
appellant’s allegation that Colonel Jones tried to strike her in the face during the September 2005
hearing, she provided no corroborating evidence, such as witness statements, to establish that the
alleged assault actually occurred.15 The Board also notes that her own allegations do not
substantiate that Colonel Jones actually struck her face, but that he attempted to do so.
The Office reviewed all of appellant’s allegations of harassment, abuse and mistreatment
and found that they were not substantiated or corroborated. To that end, the Board finds that the
Office properly found that the episodes of harassment cited by appellant did not factually occur
11

The Board concludes that appellant’s assertion that Colonel Jones’ alleged statements that he would “make her
life a living hell,” that she “did n[o]t know anything,” that she “did n[o]t know how to do her work,” and that she
“would n[o]t win this fight,” are not compensable. Although the Board has recognized the compensability of verbal
abuse in certain circumstances, this does not imply that every statement uttered in the workplace will give rise to
coverage under the Act. Harriet J. Landry, 47 ECAB 543, 547 (1996). Appellant has not shown how such isolated
comments would rise to the level of verbal abuse or otherwise fall within the coverage of the Act. Alfred Arts, 45
ECAB 530, 543-44 (1994).
12

See Joel Parker, Sr., 43 ECAB 220 (1991) (The Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
13

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

14

Barbara E. Hamm, 45 ECAB 843 (1994); Barbara J. Nicholson, 45 ECAB 803 (1994).

15

See Larry J. Thomas, 44 ECAB 291, 300 (1992).

8

as alleged by appellant, as she failed to provide any corroborating evidence for her allegations.
As such, her allegations constitute mere perceptions or generally stated assertions of
dissatisfaction with a certain superior at work which do not support her claim for an emotional
disability.16 For this reason, the Office properly determined that these incidents constituted mere
perceptions of appellant and were not factually established. Appellant has not submitted
evidence sufficient to establish that Colonel Jones engaged in a pattern of harassment and
intimidation toward her or created a hostile workplace environment.
The Board finds the evidence of record does not establish that the administrative and
personnel actions taken by management in this case were in error and are, therefore, not
considered factors of employment. An employee’s emotional reaction to an administrative or
personnel matter is not covered under the Act, unless there is evidence that the employing
establishment acted unreasonably.17 Appellant has not presented sufficient evidence that the
employing establishment acted unreasonably or committed error with regard to the incidents of
alleged unreasonable actions involving personnel matters on the part of the employing
establishment.
Appellant alleged that she sustained stress in the performance of her duties due to the
additional responsibilities assigned to her by Colonel Jones. The Board has held that emotional
reactions to situations in which an employee is trying to meet her position requirements are
compensable.18 However, appellant has not submitted sufficient evidence to support her
allegations that Colonel Jones imposed an unusually heavy workload or subjected her to
unreasonable demands in setting performance guidelines for her. Assignment of a work schedule
is an administrative function and not a work factor and is not compensable absent a showing of
error or abuse.
As part of the managerial function, a supervisor must assign work. Appellant did not
submit any evidence to substantiate that any of her work assignments were in error or were
abusive.
Appellant alleged that Colonel Jones arbitrarily proposed to change her work shift from
four days a week, 10 hours a day to five days, 8 hours a day. The Board notes that disability is
not covered where it results from such factors as frustration from not being permitted to work in
a particular environment or to hold a particular position. While a change in an employee’s work
shift may under certain circumstances be a factor of employment to be considered in determining
if an injury has been sustained in the performance of duty,19 appellant has not shown that
Colonel Jones’ proposed change to a five-day weekly schedule constituted error or abuse on the
part of the employing establishment.20 She has not provided sufficient evidence to establish that
16

See Debbie J. Hobbs, supra note 7.

17

See Alfred Arts, supra note 11.

18

See Lillian Cutler, supra note 9.

19

See Gloria Swanson, 43 ECAB 161, 165-68 (1991); Charles J. Jenkins, 40 ECAB 362, 366 (1988).

20

See Richard J. Dube, 42 ECAB 916, 920 (1991).

9

such action on the part of management was made contrary to the relevant policy; in fact, she
conceded in her September 2005 e-mails that Colonel Jones had the authority and the right to
change her work schedule. Thus, appellant has not established a compensable employment
factor under the Act with respect to the proposed change in work shift.
Regarding appellant’s allegation that she developed stress due to the uncertainty of her
job duties and her insecurity about maintaining her position, the Board has previously held that a
claimant’s job insecurity is not a compensable factor of employment under the Act.21
Accordingly, appellant has presented no evidence that the employing establishment acted
unreasonably or committed error with regard to these incidents of administrative managerial
functions. A reaction to such factors did not constitute an injury arising within the performance
of duty; such personnel matters were not compensable factors of employment in the absence of
agency error or abuse.
The Board notes that matters pertaining to use of leave are generally not covered under
the Act as they pertain to administrative actions of the employing establishment and not to the
regular or specially assigned duties the employee was hired to perform.22 However, error or
abuse by the employing establishment in an administrative or personnel matter, or evidence that
the employing establishment acted unreasonably in the administrative or personnel matter, may
afford coverage.23 Colonel Jones indicated that he acted in his administrative capacity in rejecting
appellant’s leave requests because her attendance was unsatisfactory and because she disregarded
administrative procedures in requesting leave. He rejected appellant’s allegation that he harassed
her by arbitrarily denying her requests for leave. As appellant has failed to show that these
actions demonstrated error or abuse on the part of management, they are not compensable.
Appellant has failed to establish error or abuse with regard to her allegation that the
employing establishment acted improperly in issuing her letters of warning. Her complaints that
she was treated unfairly by management were rebutted by the employing establishment, which
provided documentation that management informally warned appellant four times between
November 2005 and March 2006 regarding her prolonged absences from the office. Further, the
Board rejects appellant’s assertion that Colonel Jones acted improperly in calling her at home and
demanding that she return to work immediately or he would charge her with being AWOL.
Colonel Jones was acting within his administrative capacity in admonishing an employee for her
continued, unexplained absence from work and in attempting to bring about her return to work. As
appellant has failed to show that these actions demonstrated error or abuse on the part of
management, they are not compensable.24
21

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

22

Elizabeth Pinero, 46 ECAB 123 (1994).

23

Margreate Lublin, 44 ECAB 945 (1993).

24

The Board notes that appellant’s MSPB grievance was settled by agreement dated November 15, 2006. As stated
above, the terms of the agreement allowed for appellant’s reinstatement and afforded her an opportunity to exhaust sick
leave, apply for early retirement and receive a buyout if retired effective August 31, 2006. However, the mere fact that
personnel actions were later modified or rescinded, does not in and of itself, establish error or abuse. Michael
Thomas Plante, 44 ECAB 510, 516 (1993).

10

The Board has held that investigations, which are an administrative function of the
employing establishment, that do not involve an employee’s regularly or specially assigned
employment duties are not considered to be employment factors.25 However, the Board has also
found that an administrative or personnel matter will be considered to be an employment factor
where the evidence discloses error or abuse on the part of the employing establishment.
Although appellant has made allegations that the employing establishment erred and acted
abusively in conducting its investigation of her work and leave status from September 2005 to
April 2006, she has not provided sufficient evidence to support such a claim. A review of the
evidence indicates that appellant has not shown that the employing establishment’s actions in
connection with its investigation of her were unreasonable. Thus, she has not established a
compensable employment factor under the Act in this respect.
The Board finds that appellant has not established a compensable work factor. For this
reason, the medical evidence will not be considered.26 The Board will affirm the June 27, 2007
decision denying compensation for an alleged emotional condition.
LEGAL PRECEDENT -- ISSUE 2
With respect to abandonment of hearing requests, Chapter 2.1601.6.e of the Office’s
procedure manual provides in relevant part:
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing.
“Under these circumstances, [the Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the [district Office]. In cases involving
precoupment hearings, [the Branch of Hearings and Review] will also issue a
final decision on the overpayment, based on the available evidence, before
returning the case to the [district Office].
“(2) However, in any case where a request for postponement has been received,
regardless of any failure to appear for the hearing, [the Branch of Hearings and
Review] should advise the claimant that such a request has the effect of
converting the format from an oral hearing to a review of the written record.
“This course of action is correct even if [the Branch of Hearings and Review] can
advise the claimant far enough in advance of the hearing that the request is not

25

Jimmy B. Copeland, 43 ECAB 339, 345 (1991).

26

See Margaret S. Krzycki, 43 ECAB 496 (1992).

11

approved and that the claimant is, therefore, expected to attend the hearing and
the claimant does not attend.”27
ANALYSIS -- ISSUE 2
In finding that appellant abandoned her July 16, 2007 request for a hearing, the Office
noted that a hearing had been scheduled in Atlanta, Georgia on January 10, 2008, that she
received written notification of the hearing 30 days in advance, that she failed to appear and that
the record contained no evidence that she contacted the Office to explain her failure to attend the
hearing. On appeal, appellant asserts that she appeared outside the hearing room on January 10,
2008 but was unable to proceed with the hearing because she was experiencing a panic attack.
She contends that she submitted a document to a clerk outside the hearing room indicating that
she was ill and unable to attend the hearing. Appellant stated that she “assumed” that the hearing
would be rescheduled because, allegedly, the hearing examiner told her subsequently that a court
reporter was not present, that she had to leave to preside over another hearing and because she
informed the hearing examiner that she was too ill to attend the hearing. However, she has
provided no evidence or documentation to support these assertions.28
Based on the evidence of the record, appellant did not request postponement of the
hearing date, failed to appear at the scheduled hearing and failed to provide any notification for
such failure within 10 days of the scheduled date of the hearing. As this meets the criteria for
abandonment as specified in Chapter 2.1601.6.e of the Office’s procedure manual, the Office
properly found that appellant abandoned her request for an oral hearing before an Office hearing
representative.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty. The Board finds that the Office
properly determined that appellant abandoned her request for a hearing.

27

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6.e (January 1999).
28

The Board notes that appellant would have been required to submit written confirmation from the hearing
examiner that she had provided a reasonable excuse for not attending her scheduled hearing.

12

ORDER
IT IS HEREBY ORDERED THAT the January 31, 2008 and June 27, 2007 decisions
of the Office of Workers’ Compensation Programs be affirmed.
Issued: May 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

